UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:(Date of earliest event reported) May 27, 2011 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-10607 36-2678171 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 307 North Michigan Avenue, Chicago, Illinois 60601 (Address of principal executive offices) (Zip Code) (312) 346-8100 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 140.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders of Old Republic International Corporation held on May 27, 2011 voted on the following four proposals: Proposal #1 – Election of Directors ORI’s shareholders elected the following persons: Nominee For Withheld Broker Non-Votes James C. Hellauer Arnold L. Steiner Fredricka Taubitz Aldo C. Zucaro Proposal #2 – To ratify KPMG LLP as ORI’S independent registered public accounting firm for 2011 ORI’s shareholders voted to approve this proposal as follows: For Against Abstain Broker Non-Votes Shares Voted - Proposal #3 – An Advisory Vote to approve Executive Compensation ORI’s shareholders voted to approve this proposal as follows: For Against Abstain Broker Non-Votes Shares Voted Proposal #4 – An advisory vote on the frequency of voting on Executive Compensation ORI’s shareholders voted on this proposal as follows and a majority voted for a one year frequency. 1 Year 2 Years 3 Years Abstain Broker Non-Votes Shares Voted SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OLD REPUBLIC INTERNATIONAL CORPORATION Registrant Date: June 1, 2011 By: /s/ Spencer LeRoy III Spencer LeRoy III Senior Vice President, Secretary and General Counsel
